NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



In the Interest of D.B., and D.O.,       )
children.                                )
                                         )
                                         )
J.B.,                                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )         Case No. 2D19-1995
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
              Appellees.                 )
                                         )

Opinion filed November 13, 2019.

Appeal from the Circuit Court for
Pinellas County; Kimberly Todd, Judge.

Charalampos G. Demosthenous of The
Demosthenous Law Firm, Tampa, for
Appellant.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State
Attorney, Clearwater, for Appellee,
Department of Children and Families.

Ryan C. Tyler of Boldt Law Firm, Boca
Raton, and Thomasina F. Moore of
Statewide Guardian ad Litem Office,
Tallahassee, for Appellee, Guardian ad
Litem.
PER CURIAM.


           Affirmed.


LaROSE, BLACK, and BADALAMENTI, JJ., Concur.




                                   -2-